Ex. 10.1






BioLargo, Inc.
Engagement Extension Agreement


This Engagement Extension Agreement (the “Extension”) references the Engagement
Agreement and Scope Letter dated February 1, 2008 (“2008 Agreement”) by and
between CFO 911 (the “Advisor”) and BioLargo, Inc. (the “Company”), and the
written extensions to that agreement dated February 23, 2009 and February 1,
2010 (the “Prior Extensions”), pursuant to which Charles K. Dargan II agreed to
serve as the Company’s Chief Financial Officer. The parties desire to extend the
terms of the prior agreements for a period of one year, pursuant to the terms of
this Extension. The 2008 Agreement, the Prior Extensions, and this Extension are
collectively referred to herein as the “Agreement”.


Except as expressly amended herein, all terms and conditions set forth in the
2008 Agreement and Prior Extension are incorporated herein by this reference,
and continue to be in full force and effect. Effective February 1, 2011, the
Advisor and the Company hereby agree to extend the Term of the engagement as set
forth in the 2008 Agreement for one year (the “Extended Term”), to expire
January 31, 2012. Notwithstanding the foregoing, either party may terminate this
Agreement upon 30 days’ written notice.


During the Extended Term, the Advisor shall receive the cash compensation as set
forth in the 2008 Agreement. In addition to cash compensation, the Advisor will
be issued an option (the “Option”) to purchase 120,000 shares of the Company’s
common stock, pursuant to the Company’s 2007 Equity Incentive Plan. The Option
shall vest over a period of 10 months, with 10,000 shares vesting upon execution
of this Extension, and an additional 10,000 shares vesting each month
thereafter, so long as this Agreement is in full force and effect. The Option
shall be exercisable at a per share price equal to the closing price of the
Company’s common stock on the date of this Extension, and shall expire March 22,
2021.


AGREED TO AND ACCEPTED THIS 22nd DAY OF MARCH, 2011
 
CFO 911
8055 W. Manchester Ave., Suite 405
Playa del Rey, CA  90232      
   
BioLargo, Inc.
16333 Phoebe
La Mirada, CA  90638
           
By:  /s/ Mr. Charles K. Dargan II 
   
By:  /s/ Mr. Dennis P. Calvert
 
Name: Mr. Charles K. Dargan II 
   
Name: Mr. Dennis P. Calvert
 
Title:   Chief Executive Officer 
   
Title:   President
  Date:  March 22, 2011     Date:   March 22, 2011  

 
                                                                          
                                                                                  
                                                                                   


 
                                                                                                         
                                                                                    
                                                                                    
                                                                                     

